333 S.W.3d 542 (2011)
Matt MULLEN, Claimant/Appellant,
v.
PROFESSIONAL EMPLOYMENT GROUP, INC. and Division of Employment Security, Respondents.
No. ED 95569.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
Matt Mullen, Kirkwood, MO, for appellant.
Larry R. Ruhmann, Jefferson City, MO, for respondents.
Before: GARY M. GAERTNER, P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Claimant, Matt Mullen, appeals from the order of the Labor & Industrial Relations Commission (the Commission) denying him unemployment benefits. The Commission adopted the decision of the Appeals Tribunal of the Division of Employment Security, which found that Claimant voluntarily quit but not for good cause attributable to the employer. The order of the Commission is supported by competent and substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only.
We affirm the order of the Commission pursuant to Rule 84.16(b).